IN THE SUPREME COURT OF THE STATE OF DELAWARE

 SHAUN REILLY,                            §
                                          §
       Defendant Below,                   §   No. 175, 2018
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   C.A. No. N17C-09-001
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: April 25, 2018
                          Decided:   April 26, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                      ORDER

      This 26th day of April 2018, having considered the notice to show cause and

the appellant’s response, it appears to the Court that:

      (1)    On April 5, 2018, the appellant, Shaun Reilly, filed a notice of appeal

from a Superior Court order, dated March 9, 2018, denying his motion for

appointment of counsel in an asset forfeiture case. The Senior Court Clerk issued a

notice directing Reilly to show cause why this appeal should not be dismissed for

his failure to comply with Supreme Court Rule 42 in filing an appeal from an
interlocutory order. In his untimely response to the notice to show cause,1 Reilly

address the merits of his motion for appointment of counsel. He does not address

his failure to comply with Rule 42.

       (2)     The denial of a motion for appointment of counsel is an interlocutory

order for which appellate review is available only upon compliance with Supreme

Court Rule 42.2 Absent compliance with Supreme Court Rule 42, this Court is

limited to the review of a trial court’s final judgment.3 An order is deemed final and

appealable if the trial court has declared its intention that the order be the court’s

final act in the case.4 The Superior Court proceedings are ongoing. Reilly’s failure

to comply with Rule 42 requires the dismissal of this appeal.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ James T. Vaughn, Jr.
                                              Justice




1
  A party must respond to the notice to show cause within ten days after receipt of the notice. Supr.
Ct. R. 29(b). Reilly received the notice to show cause before April 12, 2018, but did not file his
response until April 25, 2018, making his appeal subject to dismissal. Supr. Ct. R. 3(b)(2).
2
  Abdul-Akbar v. Wynn/D.C.S.E., 1989 WL 27731, at *1 (Del. Feb. 10, 1989).
3
  Julian v. State, 440 A.2d 990, 991 (Del. 1982).
4
  J.I. Kislak Mortg. Corp. v. William Matthews, Builder, Inc., 303 A.2d 648, 650 (Del. 1973).
                                                 2